Citation Nr: 1034425	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acute myeloid leukemia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
July 1956 to January 1958; and in the United States Coast Guard 
from January 1963 to January 1968 and from August 1970 to July 
1971. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

In May 2008, the Board remanded this case for further development 
to include a VA medical examination and requesting information 
regarding the Veteran's military service.  As a preliminary 
matter, the Board finds that the development directed by the May 
2008 remand has been completed.  Thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The evidence is in relative equipoise, and thus, the Board 
finds the Veteran's acute myeloid leukemia was incurred in or is 
otherwise related to his active service.


CONCLUSION OF LAW

Acute myeloid leukemia was incurred in or is otherwise the result 
of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in February 2005, which is clearly 
prior to the August 2005 rating decision that is the subject of 
this appeal.  He was also sent additional notification via 
letters dated in March 2006, May 2008, and March 2010, followed 
by readjudication of the appeal by the April 2006 Statement of 
the Case (SOC) and June 2010 Supplemental SOC.  This development 
"cures" the timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the Veteran was also provided information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
In fact, by a July 2010 statement the Veteran indicated he had no 
other information or evidence to submit.  He was also accorded a 
VA medical examination in June 2010 which included an opinion 
that it was as likely as not that his acute myeloid leukemia was 
due to or a result of his service as a result to benzene or other 
hazardous chemicals.  In short, this examination is fully 
favorable to the Veteran's claim.  Therefore, the issue is 
whether the record supports his account of such exposure upon 
which this opinion is based; i.e., the resolution of this appeal 
is not dependent on competent medical evidence.  Consequently, 
the Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, the Veteran essentially contends that his 
acute myeloid leukemia is related to his service due to exposure 
to benzene while he worked an as engineer, working several hours 
in a room exposed to diesel, petroleum, and other fumes.  In an 
August 2007 statement in support of claim, the Veteran reported 
that he joined the Coast Guard in 1962 as an oiler and engineer; 
worked as an electrician for a civilian employer from 1968 to 
1970; and returned to the Coast Guard in August 1970 where he had 
additional service as an engineer.  After service, he worked as a 
carpenter from 1971 to 1978 and has been employed as a police 
officer from 1978 to the present.  Private medical records 
include reports of psychiatric evaluations dated in October 2004 
which reflect the Veteran's history of exposure to chemicals both 
during and after his service.  He reported that he served as an 
engineer during service in the Coast Guard after which he worked 
as an engineer on riverboats before becoming a police officer.  
The report states that he was exposed to multiple chemicals, such 
as a great deal of petroleum distillates, while working around 
engines.  He was also exposed to a number of defoliants while 
living in or near farming country where he was exposed to 
chemical sprays that were used on various crops in the 
countryside including cotton defoliants, boll weevil spray, and 
weed preventative.

The Board notes that the Veteran's service treatment records 
contain no findings of acute myeloid leukemia during any of his 
periods of active service.  In fact, private medical records show 
that he was diagnosed with acute myeloid leukemia in October 
2004, many years after his separation from service.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.).  
Moreover, as this disability was first diagnosed more than one 
year after his separation from service, he is not entitled to a 
grant of service connection pursuant to the presumptive 
provisions of 38 C.F.R. § 3.309(a) for chronic diseases.  No 
other presumptive provision appears applicable to this case, and 
nothing indicates that the leukemia is secondary to an already 
service-connected disability to warrant consideration of 
38 C.F.R. § 3.310.

In an October 2005 statement, the Veteran's private oncologist 
indicated that the Veteran provided a history of extensive 
exposure to benzene during service and explained that benzene can 
be absorbed through the skin and lungs.  The physician stated 
that toxicity of benzene has been related to cumulative dosage, 
and that leukemogenic risks have been noted to be five to six 
times higher than the general population, with a latency period 
of eleven years.  As already noted, the June 2010 VA medical 
examination included an opinion that it was as likely as not that 
the Veteran's acute myeloid leukemia was due to or a result of 
his service as a result to benzene or other hazardous chemicals.  

The Board further notes that the Veteran's service treatment and 
personnel records do not confirm that he was exposed to benzene 
during service.  A March 2010 response from the Chief of 
Occupational Medicine for the Coast Guard stated that they did 
not have any exposure records or reports for the ship identified 
by the Veteran as being the source of his exposure.  In June 
2010, the Appeals Management Center (AMC) made a formal finding 
that further development on this matter was unwarranted.

And, even assuming that the circumstances of the Veteran's 
military service, to include his military occupational specialty, 
warranted a finding that he was exposed to benzene during active 
service, there is nothing to conclude the overall extent of such 
exposure.  For example, even the October 2005 private 
oncologist's statement indicates that it is the amount of 
exposure that is important in determining the likelihood that 
such exposure resulted in the leukemia.  The amount of exposure 
is also of significance because, as indicated above, the 
Veteran's has also indicated post-service exposure to hazardous 
substances in civilian occupations.

Nevertheless, the Board has considered 38 U.S.C.A. § 5107(b).  
Section 5107(b) expressly provides that the benefit of the doubt 
rule must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence is 
in relative equipoise when there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied to the 
claim, and thus, the claim must be resolved in favor of the 
claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)



After reviewing the veteran's statements and all the evidence of 
record, the Board finds that the evidence is in relative 
equipoise, that the benefit of the doubt rule is applicable to 
this claim, and that, resolving all reasonable doubt in the 
veteran's favor, the Veteran's acute myeloid leukemia was 
incurred in or is otherwise the result of the Veteran's active 
service.  Consequently, the benefits sought on appeal with 
respect to this claim must be granted.


ORDER

Entitlement to service connection for acute myeloid leukemia is 
granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


